Smith, J.
This doctrine would be monstrous. In the first place, the defendant was not liable for the expenses attendant on the prosecution of his negro for a public offence; and secondly, because it Would thwart every principle of law, to make him so upon the mere act of the plaintiff.
No man can, by a voluntary payment of the debt of another, make himself that man’s creditor. This is the opinion of Lord Kenyon, in 8 Durnf. & Eastf 613. The same judge gives his opinion on the same ground, in another case, same book, 310, And the position is so self evident that it cannot need authorities to maintain it. I am of opinion that a new trial should be granted.
Justices Bay, Nott, Bkevakd, and Colcock, concurred.